Citation Nr: 0714727	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-41 683	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran service on active duty from September 1940 to 
October 1945 and from May 1951 to November 1952.  The 
appellant is the veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Manchester, New Hampshire 
(RO).  

A motion to advance this case on the Board's docket, which 
was received by the Board on April 7, 2007, was granted on 
May 10, 2007 due to the appellant's age.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The veteran died in April 2003 at the age of 80.  
According to the death certificate, the cause of death was 
chronic obstructive pulmonary disease (COPD).  

2.  At the time of the veteran's death, service connection 
was in effect for muscle injury of Muscle Group XX of the 
left back, 60 percent disabling; a generalized anxiety 
disorder, 50 percent disabling; a post-operative scar of the 
right abdominal wall, noncompensable; and a residual scar of 
a gunshot wound of the lumbar area, noncompensable.  His 
combined rating was 80 percent; individual unemployability 
was granted effective October 4, 2001. 

3.  The veteran is not shown to have manifested complaints or 
finding referable to a respiratory disorder in service or for 
many years thereafter.  

4.  The veteran's COPD is not shown to have been caused or 
aggravated by any service-connected disorder.  
5.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
veteran's demise.  


CONCLUSIONS OF LAW

1.  The veteran's COPD was not due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
The regulations implementing VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  
In August 2003, a letter was sent to the appellant by the RO, 
with a copy to her representative, in which she was informed 
of the requirements needed to establish service connection 
for the cause of the veteran's death.  

In accordance with the requirements of VCAA, the letter 
informed the appellant what evidence and information she was 
responsible for providing and what evidence VA would be 
obtaining.  

The letter explained what evidence VA needed from the 
appellant and told her that VA would request records for her 
if she provided sufficient information to identify the 
records.  Additional private medical evidence was 
subsequently added to the claims file.  

In the above-noted letter, the appellant was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

The Board notes that the appellant was not informed that a 
disability rating and effective date would be assigned if her 
claim.  However, since the appellant's claim is being denied, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
notes that there are medical nexus opinions on file.  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Based on this record, the Board 
finds that the VA's duty to notify has been satisfied.  

The appellant been given ample opportunity to present 
evidence and argument in support of her claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2006).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined 
to cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disorder casually shared in producing 
death, but rather it must be shown that there was a causal 
connection between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(b), (c).  

Analysis

The veteran died in April 2003, at the age of 80, due to 
COPD.  No disability was listed as a condition contributing 
to death but not related to the immediate cause of death.  
The terminal hospital report noted the veteran was 
hospitalized on March 27, 2003 for worsening respiratory 
distress.  He was noted to have right lower lobe pneumonia, 
and was placed on a ventilator.  He did well and was 
eventually transferred to skilled nursing.  Worsening skin 
lesions were subsequently noted and the veteran was septic.  
Acute renal failure worsened, and he passed away on April 17.

At the time of death, the veteran was service-connected for 
muscle injury of Muscle Group XX of the left back, 60 percent 
disabling; a generalized anxiety disorder, 50 percent 
disabling; a post-operative scar of the right abdominal wall, 
noncompensable; and a residual scar of a gunshot wound of the 
lumbar area, noncompensable.  His combined rating was 80 
percent; individual unemployability was granted effective 
October 4, 2001.

There is no evidence of respiratory disability, including 
COPD, in service or until 2003, which is many years after 
service discharge.  There is also no evidence that the 
veteran's COPD began in service.

It is contended, however, that the veteran's COPD was 
aggravated as a result of his service-connected low back and 
psychiatric disabilities.

In order to establish service connection for death on a 
secondary basis, there must be: (1) evidence of death; (2) 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between the service-connected disability 
and the veteran's death.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

It is obvious that the first two elements have been met.  The 
Board discussion will therefore focus on the last element of 
whether there was a medical nexus between service-connected 
disability and the condition that caused his death.  

The Board notes that there is medical nexus evidence on file 
both for and against the claim.  

The evidence in favor of the claim consists of July and 
October 2003 statements from J.D.C., M.D., in which it is 
concluded that the veteran's service-connected low back 
condition and anxiety disorder played a significant role in 
his subsequent death.  According to Dr. C., the veteran's 
service-connected disabilities made it difficult to control 
his obesity, which contributed to the improper management of 
his COPD.  

The evidence against the claim is a September 2003 VA opinion 
in which, after reviewing the claims file, it is concluded 
that it was less than likely that the veteran's service-
connected low back and anxiety disorder contributed to any 
significant degree to his COPD.  The reviewer noted that the 
veteran was able to live to 80 years old, which is over 20 
years longer than the average male born in the same year as 
the veteran; that x-rays of the lumbosacral spine in October 
2001 did not reveal any major abnormality; that there is no 
evidence that the veteran's low back disability limited his 
ability to walk; that there is no information available to 
show that the veteran's anxiety made him a compulsive eater; 
and that the veteran did not become obese until the latter 
part of his life.  

The reviewer also noted that the medical evidence did not 
make any reference to COPD or its causes in this case and 
that the veteran's obesity, while it may have contributed to 
symptoms of shortness of breath, did not influence the 
progression of his COPD.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  
After review of the evidence as a whole, the Board finds the 
September 2003 opinion against the claim to be more credible 
than the July and October 2003 opinions in favor of the 
claim.

The Board would point out that Dr. C. did not review the 
claims file, as did the VA reviewer who opined against the 
veteran's claim.  Additionally, the September 2003 opinion is 
based on and incorporates the medical evidence of record, as 
noted above, while Dr. C's opinions do not provide a 
supporting rationale for his conclusions in favor of the 
veteran's claim.  

The Board has taken the appellant's written statements into 
consideration.  The Board notes, however, that while the 
appellant is competent to report on her observations of the 
veteran's condition, it is well-established that a lay person 
without medical training is not considered competent to offer 
opinions regarding medical matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  

Since the appellant is not shown to be a medical expert, she 
is not competent to express an authoritative opinion as to 
the relationship between the veteran's service injury and the 
cause of his death.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
("competent lay evidence" means any evidence not requiring 
specialized education, training, or experience).  

In short, for the reasons and bases expressed hereinabove, 
service connection for the cause of the veteran's death is 
not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


